Citation Nr: 0501621	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  02-11 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his therapist


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1968.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2001 decision by the RO 
which denied service connection for PTSD.  A personal hearing 
at the RO was held in February 2004.  

On appeal the veteran has raised the issue of entitlement to 
service connection for depression.  As this issue is not 
currently certified or developed for appellate review, it is 
referred to the RO for appropriate action. 
 

FINDINGS OF FACT

1.  There is no independently verifiable evidence that the 
veteran engaged in combat with the enemy during military 
service.  

2.  Objective evidence of an in-service stressor sufficient 
to support a diagnosis of PTSD has not been demonstrated.  

3.  The veteran does not currently have PTSD as a result of 
his period of active service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must provide notice prior to an unfavorable AOJ (agency of 
original jurisdiction) decision on a service-connection 
claim.  In this case, notice of the VCAA was provided to the 
veteran in September 2001, prior to the October 2001 
adjudication of his claim.  He was provided with the law and 
regulations pertaining to VCAA in the July 2002 statement of 
the case.  The veteran has been provided notice of what VA 
was doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  

VA has conducted appropriate examinations and secured all 
available pertinent evidence necessary to fairly adjudicate 
this appeal.  No additional evidence has been identified by 
the appellant which VA is responsible for securing.  Thus, 
the Board concludes that it may proceed, as specific notice 
as to which party could or should obtain which evidence has 
been provided, Quartuccio v. Principi, 16 Vet. App. 183 
(2002); the veteran had sufficient notice of the type of 
information needed to support his claim and the evidence 
necessary to complete the application; and the duty to assist 
has been fulfilled.  Accordingly, appellate review may 
proceed without prejudice to the appellant.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service, during a period of war.  
38 U.S.C.A. § 1110.

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f) (2004); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  

Factual Background

The veteran's service personnel records show his military 
occupational specialties were auto maintenance and personnel 
specialist.  He arrived in Vietnam on January 28, 1967, and 
was assigned to Headquarters and Headquarters Company, 19th 
Engineer Battalion (HHC, 19th Engr Bn (C) (A)) as a company 
clerk from February 2, to July 11, 1967.  He was assigned 
Headquarters Detachment United States Adjutant General (HQ 
Det USAG), Ft. Devens as a personnel specialist from July 31, 
1967 to January 23, 1968, when he was released from active 
service.  

The veteran did not receive any awards or decorations 
denoting combat.  While the veteran's DD-214 reflects that he 
was awarded the combat infantryman's badge, his service 
personnel records do not corroborate this account.  Further, 
there is no showing that the veteran was assigned a military 
occupational specialty (MOS) of either infantryman or a 
special forces member.  As such, the veteran was never 
eligible to receive the combat infantryman's badge.  See, 
Army Regulation 600-8-22, paragraph 8-6(c)(3) ("Personnel 
with other than an infantry or special forces MOS are not 
eligible [for the combat infantryman's badge] regardless of 
the circumstances.")  Finally, in March 2003, the United 
States Army Personnel Command reported that the veteran did 
not meet the criteria for the combat infantryman's badge.  
Accordingly, a DD Form 215 correcting the appellant's report 
of separation (i.e., his DD Form 214) was issued in March 
2003, deleting the award of the combat infantryman's badge.  
The Board finds this March 2003 action to be controlling.  
The Board further finds that a contrary September 2002 report 
from the National Personnel Records Center has no probative 
value since it was based on an erroneously completed DD Form 
214.

The service medical records show no complaints, treatment, 
abnormalities, or diagnosis referable to any psychiatric 
problems during military service.  On a Report of Medical 
History for separation from service in January 1968, the 
veteran specifically denied any frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry, or nervous trouble of any sort.  His psychiatric 
status was normal and no pertinent abnormalities were noted 
on examination at that time.  

On a PTSD Questionnaire, received in September 2000, the 
veteran reported that his stressors in Vietnam included fear 
of night-time attacks and running to bunkers; Korean soldiers 
firing flares; living in daily fear that he would be killed 
and sent home in a body bag; a mortar round going through a 
building when he arrived in Vietnam; going on patrols once in 
a while and seeing pungi sticks; fear of mines while driving 
on roadways; shooting and killing "Charlie dink"; seeing 
American soldiers with no arms and legs, stomachs bleeding, 
and crying in pain.  

The evidentiary record includes two statements from a 
licensed social worker, M. Morgan, dated in August and 
November 2000.  Mr. Morgan indicated that the veteran was 
being counseled for psychiatric problems.  He offered a 
diagnosis of PTSD based on numerous symptoms, including 
startle response, poor sleep, night sweats, and social 
isolation.  

A lay statement from H. Erickson, dated in November 2000, was 
to the effect that she had known the veteran for many years 
and noticed that his mental and physical states had 
deteriorated over the past year to the point that he had to 
quit his job.  She described the veteran's behavior and 
opined that his psychiatric problems were related to his 
military service.  Additional letters from friends of the 
veteran, including F. R. and B. W. B. (both dated in 1/01), 
offered similar observations concerning his behavior and 
psychiatric problems over the years.  

On VA psychiatric examination in January 2001, the veteran 
reported that a friend and fellow soldier, [redacted], was 
killed by sniper fire while the veteran was standing right 
next to him.  He knew other people who were killed in 
Vietnam, but what bothered him most was that civilians were 
killed by both the Americans and the Vietcong.  When he came 
back from Vietnam, he was very afflicted with PTSD and would 
stay in the cellar.  His symptoms began to worsen in 1998, 
and he experienced his first flashback around that time.  He 
frequently forgets the details of his friends death in 
Vietnam, then it comes "flying back."  Mental status 
examination resulted in a diagnosis of severe PTSD.  Similar 
findings were made during and following a March 2001 VA 
examination and during subsequent VA outpatient clinic 
visits.

The evidentiary record includes several letters from the VA 
Medical Director, Togus, Maine, from May 2000 to June 2001.  
This physician indicated that the veteran was a patient of 
his since January 1996, primarily for hypertension and back 
problems.  The physician opined that the veteran suffered 
from PTSD and severe depression related to military service.  

A July 2001 response to an inquiry for stressor confirmation 
from the United States Armed Forces Center for Research of 
Unit Records indicated that Specialist [redacted], 
an infantryman, was a member of the 101st Airborne Division 
and was killed in action in the I Corps Tactical Zone (CTZ), 
before the veteran's unit 19th Engr Bn moved from the II to 
the I CTZ.  The report also included Operational Reports for 
the 19th Engr Bn and the higher headquarters of that group, 
the 45th Engr Group, for the quarter ending July 31, 1967.  
The report noted that 19th Engr Bn was primarily engaged in 
complex construction projects, and that the last two weeks of 
the reporting period, the Battalion received a change of 
mission from construction to combat support.  

A Client Assessment by a private social worker in December 
2001 indicated that the veteran reported flashbacks, startle 
reactions, panic attacks, depression, and sleep disturbance 
due to his Vietnam experiences.  The veteran reported that he 
was trained in "jungle warfare" although he was suppose to 
have been trained as a mechanic.  He became pen pals with a 
soldier named [redacted] who was killed "down south of Quin 
Yang in June 1967.  He learned of his friend's death from 
another soldier who wrote to him and told him of the details.  

Another traumatic event was working in the Casualty Branch 
after returning from Vietnam.  He reported that "bodies were 
a part of the job," and that he had seen lots of body bags 
and bodies in Vietnam.  He reportedly was in charge of making 
arrangements for returning bodies.  He reported that high 
school friends died in Vietnam and it was his responsibility 
to make arrangements for their return.  While in Vietnam, he 
reportedly went on patrol several times and was involved in 
combat with the enemy.  The social worker indicated that the 
veteran was reluctant to discuss his combat experiences with 
anyone and noted that his memory was poor.  He opined that 
the veteran suffered from extreme survivor's guilt related to 
the death of Mr. [redacted] and his work with the Casualty 
Branch.  The diagnosis was PTSD.  

A letter from the Director and Agent of Clinton, 
Massachusetts, included a list of seven names of soldiers who 
were killed in service or killed in action during the Vietnam 
War.  The veteran made a notation on the bottom of the letter 
that these were friends he grew up with and that he made 
notification to the next of kin for some of them, but that he 
could not recall which funerals he attended.  

In November 2002, the veteran submitted an article from a web 
site concerning the 19th Engineer Battalion during the period 
from February to April 1967.  The article noted that the 
Battalion expended major effort on completing complex 
construction projects during this time.  The report provided 
essentially the same information included in the Operational 
Report discussed above.  It noted that on one occasion, a 
Republic of Korea Tiger Division artillery unit fired 
illuminating canisters to light up a nearby compound about a 
quarter mile away, and that the canisters drifted into the 
Engineer Battalion compound and "disrupted an unusually 
quiet night."  The units movement to Valley F during this 
time period went without incident.  

In April 2003, Ingrid Runden, M.D., reported treating the 
appellant for severe PTSD since March 2001.  She reported 
that the war in Iraq was aggravating the appellant's 
symptoms.

Letters from a licensed social worker, Dale McGee in April 
and September 2003 indicated that the veteran was being 
treated for PTSD. depression, anxiety, and agoraphobia.  

In a letter to the representative in June 2003, a VA 
psychiatrist indicated that the veteran had been her patient 
since 2001.  The diagnoses included PTSD, major depressive 
disorder, and panic disorder with agoraphobia.  The 
psychiatrist noted that the veteran had been constantly 
exposed to death and the horrors of war both in Vietnam and 
in the States while working in the Casualty Branch.  The 
psychiatrist opined that it was particularly difficult when 
some of the dead the appellant was responsible for making 
arrangements were his friends from his hometown, of which 
there were many.  

A report from the State of Maine Disability Determination 
Services included the diagnoses of PTSD, degenerative disc 
disease by history, high blood pressure, 
hypercholesterolemia, and seizure disorder.  

A psychological evaluation by a private clinical psychologist 
in June 2003, offered the diagnoses of PTSD, panic disorder 
with agoraphobia, major depressive disorder, and rule out 
conversion disorder and alcohol abuse, in remission.  

When examined by VA in September 2003, the veteran described 
his duties during service, including while working in the 
Casualty Branch.  The examiner included a detailed 
description of the veteran's pre- and post-service work 
history and the clinical findings on mental status 
examination.  The examiner concluded that, based on the only 
verified stressor of having worked in the Casualty Branch, 
the stressor did not rise to the level necessary to support a 
diagnosis of PTSD.  The diagnoses included major depressive 
disorder and panic disorder.  

A response from the Social Security Administration to a 
request for records, dated in October 2003, was to the effect 
that they were unable to locate any records pertaining to the 
veteran.  

The evidentiary record includes several letters from family 
members and friends, received in February 2004.  The letters 
describe the veteran's health problems since his return from 
military service and the difficulty he has had over the 
years.  The lay statements expressed their opinion that the 
veteran suffered from PTSD as a result of his military 
experiences.  

At a personal hearing at the RO in February 2004, the veteran 
testified that he was in a replacement company for about two 
to three weeks when he first arrived in Vietnam, before being 
assigned to the 19th Engineer Battalion.  He befriended 
another soldier named [redacted], and that they became pen 
pals; the soldier was later killed in action.  He described 
an incident on April 12, 1967, when illumination canisters 
drifted into his compound during the night.  The veteran 
testified that he ran to a bunker and stayed there until 
daylight.  He could not remember the names of any of the 
individuals injured in the incident, but later recalled that 
one of the injured men last name was "[redacted]."  While working 
in the Casualty Branch, he knew several soldiers from his 
hometown who were killed in Vietnam.  He claimed that he had 
to make funeral arrangements for at least one of them.  In 
Vietnam, he was assigned as company clerk because there was a 
shortage of clerical personnel.  He also described an 
incident when a bus was ambushed, and he and other soldiers 
returned fire and killed several of the enemy.  

The evidentiary record includes numerous VA outpatient 
records showing treatment for various maladies from 1997 to 
the present.  Although he was seen numerous times primarily 
from 1997 to 2000, he never mentioned any psychiatric 
problems until August 2000, when he reported nightmares and 
sleep disturbance.  The examiner offered a diagnosis of PTSD.  

Analysis

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board must analyze and weigh the probative 
value and assess the credibility of the relevant evidence and 
provide a statement of reasons for accepting or rejecting the 
evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  The Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressors occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  Id.  If, however, VA determines either that the 
veteran did not engage in combat with the enemy or that he 
did engage in combat, but that the alleged stressor is not 
combat related, then his lay testimony, in and of itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborate his testimony or statements.  Zarycki, 6 Vet. 
App. at 98.  

One of the elements required to support a claim of service 
connection for PTSD is credible evidence that an in-service 
stressor occurred.  The evidence in favor of the claim 
consists of several diagnoses of PTSD offered by various 
private social workers and VA health care providers, and the 
veteran's assertions that he was exposed to numerous 
stressors in service.  However, the diagnoses were based 
entirely on the veteran's self-described history of events in 
service.  They were not based on independently verifiable 
evidence.  Furthermore, the health care providers did not 
offer any discussion or analysis for their conclusions.  In 
fact, in most instances, the opinions were based entirely on 
the veteran's description of symptoms without any mention of 
even a single stressor event or even a history of a 
stressors.  The first diagnosis of PTSD was in August 2000, 
and was rendered by a VA physician who had been treating the 
veteran for back pain and hypertension since January 1996.  
The outpatient report noted symptoms of sleep disturbance and 
nightmares and a diagnosis of PTSD.  While the physician has 
since written two letters expressing the belief that the 
veteran has PTSD, he has yet to mention a single 
independently verifiable stressor event or offer any 
explanation or discussion as to the basis for his opinion.  
It should also be noted that the physician is not shown to 
have any particular expertise in the field of psychiatry or 
psychology.  

The favorable opinions offering a diagnosis of PTSD based on 
a reported stressor incident included VA psychiatric 
examinations in January and March 2001.  In both instances, 
the only specific stressor incident noted was that a close 
friend and fellow solder was killed by sniper fire while the 
veteran was standing next to him.  Subsequent development of 
this stressor by the RO revealed that the veteran was not 
present when the soldier was killed.  Rather, the objectively 
verifiable evidence shows that the soldier was killed far 
from where the veteran was stationed and assigned to a 
totally different division.  Since there is no credible 
evidence to support this stressor, any diagnosis based on 
this event is of no probative value.  

An opinion by a mental health professional based on a post-
service examination of the veteran cannot be used to 
establish the occurrence of the stressor.  Similarly, the 
veteran's lay testimony regarding stressors is insufficient, 
standing alone, to establish service-connection.  Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  

It is interesting to note that after the claimed stressor was 
disproved, the veteran revised his story and asserted that he 
met the soldier while they were in a replacement company in 
Vietnam waiting to be assigned to a permanent unit.  The 
veteran testified at the personal hearing that they were in 
the replacement company for two to three weeks and that they 
developed a close friendship and became pen pals.  He said 
that he learned of his friend's death from another serviceman 
who was present when the soldier was killed.  

The evidence of record again shows inconsistencies in the 
veteran's revised version of events.  Specifically, his 
service personnel records show that he was in a replacement 
detachment for no more than six days, as he arrived in 
Vietnam on January 28, and was assigned to HHC, 19th Eng Bn 
on February 2, 1967.  The nature or even existence of the 
claimed friendship notwithstanding, the veteran has never 
offered any explanation as to the name of the soldier who 
notified him of his friend's death; how he obtained the 
veteran's name and address, or why he wrote to notify him.  
The dead soldier was assigned to the 101st Airborne Division 
and was stationed in an area far from the veteran's unit.  In 
any event, the only specific stressor identified on the 
January 2001 psychiatric examination report was the veteran's 
claim that he was standing next to the soldier when he was 
killed by sniper fire.  In March 2001, the examiner referred 
to the same incident in rendering his diagnosis of PTSD.  
Since the veteran's claimed stressor is totally inconsistent 
with official military records, a diagnosis based on that 
stressor is unreliable and of no probative value.  Reonal v. 
Brown, 5 Vet. App. 458 (1993).  

The veteran's claim that he witnessed the death of his friend 
is just one of many inconsistencies in the various assertions 
he has made during the course of this appeal that raises 
serious questions as to his credibility.  Other 
inconsistencies include numerous vague statements that he was 
involved in combat action with the enemy; that he killed 
Vietcong; that he personally knew several soldiers from his 
hometown who were killed in Vietnam, and that he was involved 
in notifying some of their next of kin when he worked in the 
Casualty Branch.  

Based on the confirmed stressor of having worked in the 
Casualty Branch in service, the veteran was examined by VA in 
September 2003 for the express purpose of determining whether 
this stressor was sufficient to support a diagnosis of PTSD.  
The examiner opined, in essence, that the stressors involved 
in working in the Casualty Branch were not sufficient support 
a diagnosis of PTSD.  

As for his claim of combat action, the veteran has been vague 
in reporting any details concerning the claimed stressors.  
Moreover, the Operational Report for the 19th Eng Bn showed 
that the unit was primarily engaged in complex construction 
projects until the last two weeks of July 1967, when it 
received a change of mission from construction to combat 
support.  The veteran's personnel records show that he 
received a compassionate reassignment to the States and 
departed Vietnam on July 11, 1967.  This is not to say that 
the battalion may not have been exposed to combat situations.  
Rather, the record does not show that the veteran's unit, 
HHQ, was involved in any combat action.  As noted above, 
while his Discharge Certificate (DD 214) indicated that he 
was awarded the Combat Infantryman's Badge, officially 
corrected records show that he is not entitled to that award, 
and his service personnel records showed that he was not 
authorized to wear the award.  Since the veteran did not 
engage in combat with the enemy, his bare allegations of 
service stressors are insufficient; the stressors must be 
corroborated by official service records or other credible 
supporting evidence.  Zarycki v. Brown, 6 Vet. App. 91 
(1993); Doran v. Brown, 6 Vet. App. 283 (1994).  

Concerning his claim of being involved in the notification of 
next of kin of childhood friends killed in Vietnam, the Board 
notes that the veteran never mentioned this stressor until 
March 2002, after he provided a list, apparently obtained 
from a veteran's service organization, of veterans from 
Clinton, Massachusetts who were killed in service.  Prior to 
this time, the veteran was vague in his description of his 
duties and, more importantly, he never mentioned that he 
personally knew any of the casualties while working in the 
Casualty Branch.  

Also, it should be noted that the list contained that names 
of servicemen from Clinton, Massachusetts who died in service 
or were killed in action in Vietnam.  The list did not 
include any specific information about the individuals or 
indicate any time frame as to when, where, or how they died.  
The Board attempted to verify the dates and circumstances 
surrounding the deaths of the seven individuals through 
several web sites that are part of the widely accessible  
public record, including the Vietnam Veterans Memorial, the 
Vietnam Casualty Database, and No Quarter.org.  These web 
sites provide information concerning the deaths of soldiers 
killed in Vietnam.  Only two of the seven people from the 
list were shown to have been killed in Vietnam, and both were 
killed before the veteran was assigned to the Casualty 
Branch.  In fact, they were killed before he went to Vietnam.  
Therefore, the veteran could not have known of or 
participated in the final arrangements of these two 
individuals.  Moreover, since his job was coordinating the 
return of casualties from Vietnam, and the remaining five 
people did not die in Vietnam, he could not have been 
involved in their final arrangements.  In the Board's opinion 
this fact severely damages the appellant's credibility.  

During his appeal, the veteran reported on numerous occasions 
that he could not recall any of the names, places, or dates 
of any of the events that he believed had led to his current 
psychiatric problems.  He referred to an incident when a 
Korean support group fired illumination canisters one night 
and they drifted onto his compound causing people to panic 
and run for cover.  In his stressor statement in September 
2000, and at the personal hearing, the veteran reported that 
when the canisters began falling, he ran to a bunker and 
stayed their until daylight, then returned to his tent.  
However, after forwarding a website article written by a 
soldier from the same Battalion in which he described that 
night, the veteran was able to recall specific information 
about the incident, but only to the extent of the information 
contained in the article.  

The existence of a valid service stressor is a factual 
question for VA adjudicators, based on an assessment of the 
credibility and probative weight of all the evidence.  The 
Board is not bound to accept the veteran's uncorroborated 
accounts of alleged stressors during service, nor is the 
Board required to accept the unsubstantiated opinions of 
psychiatrists that alleged PTSD had its origins in service.  
This is particularly true where there has been a considerable 
passage of time between punitive stressful events recounted 
by a veteran and the onset of alleged PTSD.  Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991), reconsidered, 1 Vet. 
App. 406 (1991).  

The Board finds that the veteran's assignment as a company 
clerk makes it unlikely that he would be sent out on regular 
patrols in combat situations, and his allegations of combat 
service is not consistent with the circumstances or 
conditions of his service or that of the 19th Eng Bn during 
the period the veteran was assigned to that unit.  Overall, 
the Board finds that the veteran was not in combat in Vietnam 
and that his assertions concerning the claimed stressors are 
not credible.  

Although the veteran asserts that he has PTSD that is 
attributable to service, he, as a lay person, is not 
competent to offer an opinion as to such questions of medical 
diagnosis or causation as presented in this case.  See 
Espiritu v. Brown, 2 Vet. App. 492 (1992).  

As there is no medical evidence of a diagnosis of PTSD based 
on any independently verifiable inservice stressor and the 
constellation of symptoms associated with that disorder, 
service connection for PTSD is denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, but as the preponderance of the evidence 
is against the claim the doctrine is not for application. 


ORDER

Service connection for PTSD is denied.  


		
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


